IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


K. A. R. FORMERLY K. A. L.,              : No. 33 WAL 2015
                                         :
                    Petitioner           : Petition for Allowance of Appeal from the
                                         : Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
T. G. L.,                                :
                                         :
                    Respondent           :


                                      ORDER


PER CURIAM

       AND NOW, this 12th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.